Case 1:21-cr-10182-GAO Document 12-1 Filed 06/08/21 Page 1 of 2

®JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. ' Investigating Agency FBI :
City _Boston Related Case Information:
County Plymouth Co. Superseding Ind_/ Inf. Case No.
Same Defendant New Defendant

Magistrate Judge Case Number 2.1-MJ-2243-MBB
Search Warrant Case Number _21-MJ-2244; 21-MJ-2305-MBB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

R 20/R 40 from District of
Defendant Information:
Defendant Name Michael Robert MOURA Juvenile: [| Yes No
| Is this person an attorney and/or a member of any state/federal bar: [| Yes No
Alias Name
Address (City & State) Stoughton, Massachusetts
Birth date (Yr only); 1993 SSN (last4i#);_8523 Sex M__ Race: W Nationality: United States
Defense Counsel if known: AFD Joshua Hanye Address 51 Sleeper Street, 5th Floor
Bar Number Boston, MA 02210
U.S. Attorney Information:
AUSA _Benjamin Tolkoff Bar Number if applicable _NY 4294443
Interpreter: [| Yes No List language and/or dialect:
Victims: _ [_]¥es[¥]No Ifyes, are there multiple crime victims under 18 USC§3771(4)2) [ ]yes [_]No
Matter to be SEALED: C Yes No
[Warrant Requested [| Regular Process In Custody
Location Status:
Arrest Date
[v ]Already in Federal Custody as of 04/28/2021 in Plymouth Co.
[ ]Atready in State Custody at [_ [Serving Sentence [Awaiting Trial
[ ] On Pretrial Release: Ordeted by: on
Charging Document: [| Complaint [ | Information Indictment
Total # of Counts: [ ]Petty —_—_ [Misdemeanor —— Felony

Continue on Page 2 for Entry of U.S.C. Citations

Thereby certify that the case numbers of any prior proceedings before a Magistrate Judge are

accurately set forth above.
Date: 06/08/2021 Signature of AUS AS
Case 1:21-cr-10182-GAO Document 12-1 Filed 06/08/21 Page 2 of 2

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk):

 

Name of Defendant Michael Robert MOURA

 

U.S.C. Citations

Index Key/Code Description of Offense Charged Count Numbers
Felon in Possession of Firearms
Set 1 18 U.S.C. § 922(g)(1) 1

 

 

Receipt and Possession of Unregistered Firearm
Set 2 26U.S.C. § 5861(d) 2

 

 

Set 3

 

 

Set 4

 

 

Set 5

 

 

Set 6

 

 

 

Set 7

 

 

Set 8

 

 

Set 9

 

 

Set 10

 

 

Set 11

 

 

Set 12

 

 

Set 13

 

 

Set 14

 

 

Set 15

 

 

 

ADDITIONAL INFORMATION:

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
